IN THE SUPREME COURT OF THE STATE OF NEVADA


TIFFANI D. HURST,                                      No. 70142
Petitioner,
vs.
THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF
                                                          FILE)
CLARK; AND THE HONORABLE                                   APR 2 0 2016
WILLIAM S. POTTER, DISTRICT
JUDGE,
Respondents,
   and
ROBERT JOHNSON,
Real Party in Interest.

TIFFANI D. HURST,                                      No. 70191
Appellant,
vs.
ROBERT JOHNSON,
Respondent.




        ORDER DENYING PETITION (DOCKET NO. 70142) AND
            DISMISSING APPEAL (DOCKET NO. 70191)
             This is an original pro se petition for a writ of mandamus or
prohibition arising from a relocation matter (Docket No. 70142) and a pro
se notice of appeal apparently informing the court that petitioner has filed
the petition for a writ (Docket No, 70191).
             As to petitioner's argument in the writ proceeding regarding
the peremptory challenge, we conclude         it was properly rejected as
untimely because the district court had already commenced hearing a
contested matter regarding real party in interest's visitation schedule with
the child.    See SCR 48.1(5) (providing that a notice of peremptory




                                                              (0-
                challenge may not be filed against a judge who has made any ruling on or
                commenced hearing a contested matter);              see also State, Dep't Motor
                Vehicles & Pub. Safety v. Eighth Judicial Dist. Court, 113 Nev. 1338,
                1342, 948 P.2d 261, 263 (1997) (explaining that SCR 48.1(5)'s purpose is to
                prevent parties from testing the waters and then challenging a judge who
                rules unfavorably). As to petitioner's other arguments, we conclude that
                petitioner has not demonstrated that our intervention by extraordinary
                writ relief is warranted. See Pan v. Eighth Judicial Dist. Court, 120 Nev.
222, 228, 88 P.3d 840, 844 (2004). We note that the matter is scheduled
                for an evidentiary hearing on May 11, 2016. Petitioner may appeal from
                an order finally resolving issues as to visitation, if aggrieved.     See id. at
                224, 88 P.3d at 841 (explaining that an appeal is generally an adequate
                legal remedy precluding writ relief); see also NRAP 3A(b)(7) (allowing an
                appeal from an order finally altering child custody). Accordingly, we
                decline to intervene in this matter and we deny the petition in Docket No.
                70142. See NRAP 21(b)(1); Smith v. Eighth Judicial Dist. Court, 107 Nev.
674, 677, 818 P.2d 849, 851 (stating that a petition for extraordinary writ
                relief is purely discretionary with this court)."
                             Further, the notice of appeal informing the court of the filing
                of the writ petition fails to identify any appealable order. And it appears
                from the district court docket entries and minutes that no appealable
                order has been entered.     See NRAP 3A. A notice of appeal filed before
                entry of a final written judgment is premature and of no effect.     See NRAP
                4(a)(1); Rust v. Clark Cty. School Dist.,      103 Nev. 686, 747 P.2d 1380

                     'Petitioner's emergency motion to stay the district court proceedings
                pending this court's ruling on the writ petition is denied as moot.



SUPREME COURT
        OF
     NEVADA


(0) 1947A
(1987). We conclude that we lack jurisdiction over the appeal in Docket •
No. 70191 and therefore dismiss' it.
            It is so ORDERED.




cc:   Hon. William S. Potter, District Judge, Family Court Division
      Tiffani D. Hurst
      Standish Naimi Law Group
      Eighth District Court Clerk




                                       3